IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,791


EX PARTE JOHN VICTOR OBREGON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1020707 IN THE 263RD DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault
and sentenced to forty years' imprisonment. The Fourteenth Court of Appeals affirmed his
conviction. Obregon v. State, No. 14-06-00297-CR (Tex. App.-Houston [14th Dist], delivered Nov.
16, 2006, no pet.).  
	Applicant contends, among other things, that his appellate counsel rendered ineffective
assistance because counsel failed to timely notify Applicant that his conviction had been affirmed
and failed to advise him of his right to petition for discretionary review pro se.
	 The trial court entered findings of fact and conclusions of law and recommended that relief
be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Owens, 206 S.W.3d
670 (Tex. Crim. App. 2006). We find, therefore, that Applicant is entitled to the opportunity to file
an out-of-time petition for discretionary review of the judgment of the Fourteenth Court of Appeals
in Cause No. 14-06-00297-CR that affirmed his conviction in Case No. 1020707 from the 263rd 
District Court of Harris County. Applicant shall file his petition for discretionary review with the
Fourteenth Court of Appeals within 30 days of the date on which this Court's mandate issues.
	Applicant's remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).

Delivered: November 14, 2007
Do not publish